DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/197,488 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially claim the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Peterson (2,902,917) in view of Brendel et al. (2015/0166081). Regarding claims 1, 2, and 20, Peterson discloses a side wall (14) component of a railway vehicle, comprising: a side wall 914), comprising a side wall body; and a plurality of side wall upright columns (see figure 2 and 6), connected with the side wall body respectively, the plurality of side wall upright columns being provided along a length direction of . 
Claims 3, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Peterson (2,902,917) in view of Brendel et al. (2015/0166081) in view of Norregaard et al. (6,327,981). Peterson discloses the side wall set forth above, but does not disclose the cover plate. However, Norregaard does disclose the cover plate (see col. 6, lines 56-65). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the cover plates disclosed in Norregaard to provide a teaching in view of Peterson. The motivation for doing so would have been to cover the side wall; [claim 4] windows (5) are shown in figures 1 and 4; [claim 9] see col. 8, lines 12-65.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Peterson (2,902,917) in view of Brendel et al. (2015/0166081) in view of Heap (3,866,545). Peterson discloses the side wall set forth above, but does not disclose reinforcing section with flanging members. However, Heap does disclose the reinforcing members with flanges (see col. 1, lines 10-25). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the reinforcements disclosed in Heap to provide a teaching in view of Peterson. The motivation for doing so would have been to reinforce the side wall. 
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Peterson (2,902,917) in view of Brendel et al. (2015/0166081) in view of Richmond et al. (2018/0001915). Peterson discloses the side wall set forth above, but does not disclose the handrail. However, Gupta does disclose the handrail (paras. 34, 70-95). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the reinforcements disclosed in Richmond to provide a teaching in view of Peterson. The motivation for doing so would have been to reinforce the side wall. 
Allowable Subject Matter
Claims 5-8, 12, 13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.